Title: To James Madison from David R. Williams, 28 February 1813
From: Williams, David R.
To: Madison, James


SirWashington 28th February 1813
Having maturely deliberated on the propriety of accepting the appointment which, you have been pleased to offer me, it is with reluctance & distress, I find myself constrained to decline it. The situation which I have occupied, during the present session, together with the evident anxiety, I have discovered, concerning the success of the military bills, among which, was not least distinguished that, for the increase of general officers, induce my determination. The duty which I owe the country, & the personal good wishes I feel towards you, persuade me to a contrary decission; in any other situation therefore I should have gladly accepted a command in the army. If under circumstances that may hereafter arise, different from the present, you shall be pleased to require my services, in any capacity whatever, I shall chearfully & promptly obey.
I intreat you to be assured that, I am properly impressed with the sentiments such an evidence of confidence ought to excite: for the manner, I am sincerely grateful to you. I am very respectfully your obliged friend & most humble servant
David R. Williams
